Exhibit 10.9 AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT This Amendment No. 3 (this "Amendment") to an Employment Agreement (the "Employment Agreement") entered as of June 26, 2013, by and between Accelerize Inc., a Delaware corporation with headquarters at 20irch St. Ste. 250, Newport Beach, CA 92660 (the “Company”), and Michael Lin, a natural person, residing at 1300 Sussex Lane, Newport Beach, CA 92660 (the “Employee”), is entered as of this 12th day of January 2015. Each of the Company and the Employee may be referred to hereinafter as a "Party" and collectively, the "Parties". WHEREAS, the Parties have entered the Employment Agreement as of June 26, 2013; and WHEREAS, the Parties now wish to adjust the Employee's compensation for 2015 and going forward. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: 1. Section 3 of the Employment Agreement is hereby replaced in its entirety with the following: 3.
